Case: 5:09-cv-00272-JRA Doc #: 204 Filed: 05/22/19 1 of 2. PageID #: 11581




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


UNITED STATES OF AMERICA                      )      CASE NO.: 5:09CV272
                                              )
       Plaintiff,                             )      JUDGE JOHN ADAMS
                                              )
v.                                            )      ORDER
                                              )
CITY OF AKRON, et al.                         )
                                              )
                                              )
                                              )
       Defendants.                            )


       On May 8, 2019, the Court instructed the parties to confer and provide dates for a

prehearing conference and evidentiary hearing. The parties submitted those dates to the

Court’s law clerk, and the Court has utilized those dates as follows.

       A telephonic prehearing conference is hereby scheduled for June 19, 2019 at 1:00

p.m. All lead counsel shall participate in the call. The Government shall provide the

Court and counsel a call-in number to utilize for the conference. An evidentiary hearing

is hereby scheduled for July 29, 2019 at 9:00 a.m. and will continue day to day thereafter

until completed.

       The City of Akron is instructed to file its semi-annual reports and notices of

violations to the extent that the file size of those documents is permitted by the Court’s

                                             1
Case: 5:09-cv-00272-JRA Doc #: 204 Filed: 05/22/19 2 of 2. PageID #: 11582



electronic filing system. If the files can be broken down into the reports and appendices,

then any lengthy appendices may be filed manually. Any questions regarding the limits

on file sizes should be directed to the Clerk of Courts office. These documents shall be

filed no later than June 5, 2019. 1

                IT IS SO ORDERED

        May 22, 2019                              /s/ John R. Adams_______
                                                  JUDGE JOHN R. ADAMS
                                                  UNITED STATES DISTRICT COURT




1
 The parties shall file all future semi-annual reports and notices of violation with the
Court at the time they are issued for the duration of the Decree.
                                             2
